Citation Nr: 0917654	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  00-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for post-traumatic organic 
brain syndrome.



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from October 1969 to May 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the Veteran's claim of 
entitlement to service connection for post-traumatic organic 
brain syndrome.  In May 2001, the Board remanded the 
Veteran's claim to the RO for additional action.  In April 
2003, the Board determined that new and material evidence had 
not been received to reopen the Veteran's claim of 
entitlement to service connection for post-traumatic organic 
brain syndrome.  The Veteran subsequently appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In November 2003, the Court granted the parties' Joint Motion 
for Remand; vacated the Board's April 2003 decision; and 
remanded the Veteran's appeal to the RO for action consistent 
with the Joint Motion.  In July 2004, the Board remanded the 
Veteran's case to the RO for additional action.  In May 2005, 
the Board again remanded the Veteran's case to the RO for 
additional action which included requesting additional 
service medical records.

In July 2008, the Board reopened the claim of entitlement to 
service connection for post-traumatic organic brain syndrome 
and then remanded the case for the RO for additional 
development and for the RO to consider the issue on the 
merits.  The case is now ready for appellate review.  


FINDING OF FACT

The most probative evidence establishes that the Veteran's 
organic brain syndrome was not incurred during service, 
within the first post-service year, and is not otherwise 
attributable to service.  


CONCLUSION OF LAW

Organic brain syndrome was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in June 2001, August 2004, and August 
2008, fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was 
readjudicated and additional supplemental statement of the 
cases (SSOC) were provided to the Veteran.  

In this case, the Board finds that the Veteran was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The Veteran was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)   
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
Social Security Administration records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available, to include through prior 
Board remand decisions.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded two VA examinations.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in August 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  The current diagnosis 
may not be diagnosed via lay observation alone and the 
Veteran is not competent to provide a complex medical opinion 
regarding the etiology of the claimed disability.  See Barr.  
Thus, the Veteran's lay assertions are not competent or 
sufficient.  

Likewise, the lay statements made by family and acquaintances 
are also competent only to the extent that they represent 
observations, but not competent with regard to medical 
assessments made by those individuals.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, an organic disease of the nervous system will be 
presumed to have been incurred in or aggravated by service if 
it had become manifest to a degree of 10 percent or more 
within one year of the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal that the Veteran was 
involved in a motor vehicle accident in September 1970.  The 
medical records reflect that the Veteran was driving at a 
high rate of speed when his vehicle left the road and hit a 
dirt embankment.  He fractured the left angle of the mandible 
and the right body and angle of the mandible; he suffered a 
unilateral fracture of the left maxilla; and he lacerated his 
lower lip, scalp, and anterior chest.  The Veteran also lost 
teeth.  

The clinical records showed that the Veteran had a through 
and through laceration of his lower lip with a flap at the 
base of the right corner of the mouth.  There was a 
laceration in the left corner of the mouth.  There was an 
unstable lower jaw with a fracture of the mandible on the 
right side.  Most of the lower right teeth were missing up 
the midline.  There was a fracture of the left maxilla with 
instability of the teeth attached to the maxillary bone 
extending into the left maxillary sinus with some teeth 
missing in this area.  There was a 6-7 inch laceration on the 
anterior chest.  

On his separation examination, it was noted that the Veteran 
had fractured his mandible and maxilla in an automobile 
accident with open reduction.  He also had a lip laceration 
which required scar revision.  Post-accident, the Veteran had 
hemoptysis, excessive dental bleeding, and dizziness.  On his 
report of Medical History, the Veteran reported that he had 
suffered a head injury, but then marked it out as "no."  In 
addition, the Veteran reported having dizziness and fainting 
spells.  

Post-service, in a September 1975 rating decision, service 
connection was granted for residuals of a fractured mandible 
and maxilla, and laceration of the scar and lip.  

In an August 1992 letter, H.W.S., M.D., P.C., stated that the 
Veteran had diagnoses of major depression episode and post 
concussion syndrome.  The physician indicated that the 
Veteran had suffered three severe head injuries, the initial 
head injury was in September 1970.  He noted that the Veteran 
had been depressed and aggressive since September 1970.  

In a September 1992 VA clinical note, it was noted that the 
Veteran had "probs-concussion with resultant seizure 
disorder" and the diagnosis was seizure disorder.  

In August 1993, the Veteran was afforded a VA examination.  
The examiner was provided a copy of the private physician's 
letter.  The Veteran reported that he had been in a severe 
car accident during the service.  He was unconscious for 
several days and was hospitalized for a month or so.  He was 
later sent to Vietnam and suffered a slight concussion from a 
mortar shell, but he related that this injury was not 
treated.  Since service, the Veteran reported having memory 
problems, aggressive behavior, and seizures.  The examiner 
spoke to the Veteran's father who indicated that the Veteran 
had not "been right" since he returned from service.  He 
reported that the Veteran had anger and memory issues and 
also could not appropriately handle money.  The examiner 
diagnosed the Veteran as having organic brain syndrome, 
severe, post-traumatic.  

Thereafter, a letter was received from S.L. who had been 
employed by the Veteran's father when the Veteran also worked 
for his father.  It was his opinion that the Veteran was 
mentally incapable of holding employment.  He stated that 
when he worked with the Veteran, he was never capable of 
handling the routine duties of working in a package store due 
to his mental deficits.  

A letter was also received from the Veteran's sister who 
indicated that prior to the service, the Veteran was 
energetic and active in sports.  He was a very good football 
player.  Prior to service entry, the Veteran had stayed with 
his sister and her family and was a great help with their 
children as well as good company.  When the Veteran first 
entered service, he sent letters, but the letters stopped and 
they learned of his car accident.  His sister indicated that 
they corresponded with the Veteran after he was sent to 
Vietnam.  When he returned, he was acting differently.  He 
was more introverted and had lost his sense of humor.  His 
sister also worked with the Veteran and saw him exhibit rage 
toward others.  She stated that the Veteran had changed and 
she only really saw him now on holidays.  

A letter was received from an acquaintance, R.B., Jr., who 
indicated that he had known the Veteran for 35 years.  He 
watched him grow up and into an outstanding athlete who was 
very popular.  He knew that the Veteran had served in the 
military and been in an automobile accident.  Since returning 
from service, he appeared to be in a mental fog, with routine 
tasks causing him to become frustrated and enraged.  This 
person felt that the Veteran's problems were a result of the 
automobile accident.  He indicated that the Veteran had not 
been able to function normally in society.  

The Veteran's father submitted a letter in which he stated 
essentially the same information as presented by the other 
persons.  He related that he had gone to great expense to 
ascertain if the Veteran did have a mental illness and it had 
been determined that the Veteran was mentally ill.  

In October 1992, the Veteran was examined by S.W.E., M.D.  
The physician indicated that the Veteran and his father had 
provided history and reviewed the inservice automobile 
accident.  The Veteran described having blurred vision, 
dizziness, and other symptoms afterwards.  Since that time, 
he had experienced episodes of anger and outbursts.  He 
struggled to control himself.  In 1987, the Veteran fell off 
of a truck and struck his head as he fell.  Afterwards, he 
was dizzy and wobbly for 2-3 days, but was then able to 
resume normal activity, without specific treatment.  The 
Veteran and his father indicated that there were no seizures, 
but marked personality change had occurred.  In addition, the 
Veteran had also suffered a second head injury during service 
due to a mortar blast.  Mental status examination was 
conducted.  The diagnosis was organic mood syndrome, 
depressed, moderate.  The three head injuries were noted.  

In February 1994, Dr. S. submitted another letter in which he 
stated that the Veteran had a diagnosis of post-concussion 
syndrome and opined that it was directly related to the 
inservice September 1970 head injury he suffered in a car 
accident.  

In October 1998, M.M., M.D., stated that the Veteran had been 
his patient for four years and suffered from severe 
psychiatric symptoms which prevented him from holding any 
gainful employment.  This physician opined that his organic 
brain syndrome with mood disorder was directly caused by a 
head injury and subsequent concussion.  

In August 1999, the Veteran was diagnosed in VA records as 
having epilepsy.  In September 2001, he was diagnosed as 
having a seizure disorder which he had had for 8 years.  The 
Veteran reported a history of head traumas.  

Thereafter, records from the Social Security Administration 
(SSA) were received which reflected that the Veteran had an 
affective disorder.  

In October 2008, the Veteran was afforded a VA examination.  
The claims file was reviewed.  The examiner reviewed the past 
diagnoses and the history.  The examiner stated that the 
claims file and consults were meticulously reviewed including 
the letters from Dr. S. and Dr. M., and the examiner noted 
that those letters were based on the Veteran's history.  The 
inservice injury was reviewed in detail.  The examiner 
indicated that the records showed no evidence of brain 
injury, unconsciousness, or mental status change.  There was 
only one record of a transient episode of dizziness with 
wound infection.  In addition, the examiner noted that there 
was no substantiation of any combat injury.  Approximately 
1985-1987, the Veteran fell off of a work truck and struck 
his head, but there was no documentation of this event, 
either.  The Veteran's symptoms were reviewed and an 
examination was conducted.  The diagnoses were: (1) organic 
brain syndrome (dementia), after service; mental health 
conditions, after service; LeForte I maxilla and bilateral 
mandible fracture, during service; severe oral injury and 
laceration, status post open reduction of the mandible, 
during service; scar revision and Z-plasty, healed, during 
service; work injury, unclarified, after service.  

The examiner stated that organic brain syndrome may be 
idiopathic due to multiple conditions such as alcohol, drugs, 
vascular disease, toxins, genetics, etc., but most often, the 
cause is unknown.  The only one known cause is severe trauma 
or recurrent mild trauma.  Despite the report that there were 
three severe brain injuries, this examiner stated that none 
could be documented.  In September 1970, a motor vehicle 
accident resulted in facial and jaw injuries.  It was quite 
obvious that the jaw absorbed most of the force.  There was 
no evidence to support a combat brain injury.  There was 
little information regarding the post-service work injury.  
The examiner also noted that the Veteran played sports 
throughout high school which could have involved mild brain 
injuries.  The examiner stated the following: "I cannot say, 
without resorting to mere speculation, the proximate cause of 
the Veteran's organic brain syndrome.  However, it is less 
likely than not caused by or related to the one motor vehicle 
accident during military service."

At the outset, the Board must address the two claimed 
inservice injuries.  As noted above, the Veteran has asserted 
that one of the injuries he sustained to his brain occurred 
in a mortar explosion in Vietnam.  The Board notes however, 
that the record on appeal does not establish that the Veteran 
was in combat and specifically, that he was wounded in 
combat.  See 38 U.S.C.A. § 1154(b) (West 2002).  

The Veteran also asserts that he sustained a brain injury in 
service in a motor vehicle accident.  There is clear 
documentation that the Veteran was involved in a serious 
motor vehicle accident and he injured his face and jaw at 
that time.  These areas suffered residual disability, which 
is service-connected.  There was mention of a scalp 
laceration and the Veteran also mentioned post-injury 
dizziness; however, there was no medical assessment of a head 
injury/brain trauma.  The Veteran's injuries were treated and 
the record of this treatment is detailed.  There is no 
mention of any period of unconsciousness or any symptoms 
which were attributed by an inservice examiner to brain 
trauma.  The Veteran's injuries were also documented on the 
separation examination.  The Veteran was not shown to have 
any residual brain injury.  Likewise, in the initial post-
service year, there is no record of a residual brain injury.  

The Veteran's family and acquaintances have indicated that 
the Veteran was a different type of person when he returned 
from the military.  They maintain that the inservice injury 
resulted in his current problems with memory and anger, and 
the underlying diagnoses of psychiatric/brain impairment, to 
that injury.  However, the record does not reflect that any 
such individuals are medically qualified to provide more than 
their observations.  That is, they are not competent to make 
a medical assessment.  

Nearly a decade after service, a private physician, Dr. S., 
indicated that the Veteran had a post-concussion syndrome.  A 
VA examiner, in August 1993, diagnosed the Veteran as having 
organic brain syndrome.  Dr. E. indicated that he had an 
organic mood syndrome.  Dr. M. opined that the Veteran had 
organic brain syndrome.  All of these physicians opined that 
current diagnoses were related, at least in part, to 
inservice head trauma(s).  In reviewing these opinions, it is 
clear that the Veteran and his father furnished the Veteran's 
medical history.  In this regard, the Board notes that they 
both appear to be credible in the history that they believe 
to be accurate.  However, a review of the extensive inservice 
records shows that a brain injury did not occur.  The Veteran 
unquestionably had a serious face/jaw injury, but there was 
no concussion or brain injury at that time.  

In the recent case of Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008), the Court held that a claims file review, as 
it pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of  treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts and 
explain why they were necessary or important in forming the 
appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In this case, the aforementioned physicians were not privy to 
the complete relevant facts.  It has been established that 
the Veteran is not a reliable historian apparently due to 
reported cognitive impairment and memory deficits.  His 
father, who also reported his history, was not a witness to 
the injury nor he is a medical professional.  The 
contemporaneous medical evidence shows that the underlying 
basis provided to the physicians was inaccurate.  Reliance on 
a veteran's statements renders a medical report incredible 
only if the Board rejects the statements of the veteran.  
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The Board may 
reject a medical opinion that is based on facts provided by 
the veteran that have been found to be inaccurate because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  
In this case, the evidence that is both competent and 
credible does not reflect that the Veteran sustained head 
trauma/brain injury during service.  

The VA examiner who provided the October 2008 medical opinion 
reviewed the records and specifically noted that all of the 
service treatment records as well as the other records were 
meticulously reviewed.  The examiner indicated that there was 
no evidence of brain injury, no unconsciousness, and no 
mental status changes during service.  He indicated that 
while severe trauma is known to cause organic brain syndrome, 
he did not find any brain trauma in the record.  As such, he 
was unable to conclude that this post-service diagnosis was 
related to any inservice injury and that this diagnosis was 
less likely than not incurred during service.  The Board 
attaches significant probative value to this opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the most probative value is afforded to the 
October 2008 medical opinion because this examiner performed 
the most complete review of the records and discussed the 
relevant evidence.  The other physicians did not discuss the 
actual service treatment records and the clinical findings 
from service.  As such, those opinions are afforded less 
probative value.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran or the other lay persons is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  In this case, the most probative 
evidence establishes that organic brain syndrome is not 
attributable to service.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.




ORDER

Service connection for post-traumatic organic brain syndrome 
is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


